DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2021; 11/24/2021are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-6 objected to because of the following informalities:  Claims 2-6 recite “the laptop computing device of claim 1” however, independent Claim 1 recites “A computing device…”.  {Note: for purposes of examination in claims 2-6 “the laptop computing device…” will be read as “the . Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2005/0185364) in view of Huber et al. (US 7,197,584).
As to Claim 1, Bell et al. discloses A computing device, comprising: 
a base enclosure to house a processor and memory (fig.8B- lower component 824b; para. 0125); 
an input device (fig.8A-8B- core component 802a- may operate as a PDA and/or MP3 player; para.0120-0121, 0125); 
a first dock coupler to couple the input device to the base enclosure (fig.8B-core component 802a is coupled to first docking component 802b within docking cavity 834; para.0126); 
a display enclosure pivotably attached to the base enclosure to position a display of the computing device between a closed position and a fully open position, relative to the base enclosure (fig.8B- upper component 824a and lower component 824b are joined at hinge 830 and upper component 824a includes display screen 828; para.0124); 
a second dock coupler to couple the input device to an exterior surface of the display enclosure, 
wherein the input device is to: operate in a trackpad mode when the input device is coupled to the first dock coupler and the display enclosure in an open position (fig.8B-para.0126, 0136- the docking component 802b is located typically where a trackpad is typically located in conventional laptop computer and once the core component 802a is coupled with the docking component provides all functions similar to those of a laptop computer and accept input via touch screen 804 of the core component 802a; fig.9-s902,s910,s912,s914,s916,s918);  and 
operate in a display mode when the input device is coupled to the second dock coupler and the display enclosure in the closed position.
a second dock coupler to couple the input device to an exterior surface of the display enclosure, operate in a display mode when the input device is coupled to the second dock coupler and the display enclosure in the closed position.
	Huber et al. discloses a second dock coupler to couple the input device to an exterior surface of the display enclosure (fig.6- interface space 615 on top cover 610 of PC chassis 600 to receive PDA 605; col.5, lines 23-25), wherein the input device operate in a display mode when the input device is coupled to the second dock coupler and the display enclosure in the closed position (col.5, lines 27-44- the PDA includes a display 630, and when in closed position, the user as access to the display 630 which may include a touch screen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell et al. by implementing on the top cover,  an intended space that serves a physical interface, as disclosed by Bell et al., the motivation being to provide the ability for removing a PDA unit that can be separated from the mobile computing device and provide a separate display which may also allow input functions, and battery to power a separated PDA device (col.3, lines 8-14-Huber).

	As to Claim 3, Bell et al. in view of Huber et al. disclose wherein the input device is in wireless communication with a wireless communication module of the laptop computing device to display notifications from the laptop computing device while the input device is in the second dock coupler with the display enclosure in the closed position (Bell-para.0061, 0156- core component 802a (402a) may be wireless connected to the laptop computer; Huber-col.5, lines 45-46).

A computing device, comprising: 
a display portion (fig.8B- upper component 824a and lower component 824b are joined at hinge 830 and upper component 824a includes display screen 828; para.0124); 
a base (fig.8B- lower component 824b; para. 0125); and 
an input device including: a touchscreen fig.8A-8B- core component 802a- may operate as a PDA and/or MP3 player and includes a touch screen 804; para.0120-0121, 0125; 
a housing to enclose the touchscreen (fig.8B-para.0126-core component 802a including touchscreen 804 is coupled to first docking component 802b within docking cavity 834;  para.0131- core component including touchscreen 804 has outer housing (may be PDA or MP3 player (para.0120)); 
a connector on the housing (fig.8B- para.0126-docking component 802b; para.0131- core component 802a include connectors 860a-c for connecting to docking components 802b-c)  to selectively connect the touchscreen: to a first dock receiver on the base (fig.8B-core component 802a is coupled to first docking component 802b within docking cavity 834; para.0126) in which the touchscreen is to operate in a trackpad mode with a display portion of the computing device open (fig.8B-para.0124, 0126, 0136- the docking component 802b is located typically where a trackpad is typically located in conventional laptop computer and once the core component 802a is coupled with the docking component provides all functions similar to those of a laptop computer and accept input via touch screen 804 of the core component 802a; fig.9-s902,s910,s912,s914,s916,s918), and 
to a second dock receiver on an exterior of the display portion in which the touchscreen is to operate in a display mode with the display portion of the computing device closed.
Bell et al. discloses where the input device (core component 802a) operates in a display mode when the it is connected to another component that does not have a display monitor (fig.9-s902,s910,s904,s906,s908).  However, Bell et al. does not expressly disclose connect to a second dock receiver on an exterior of the display portion in which the touchscreen is to operate in a display mode with the display portion of the computing device closed.
Huber et al. discloses an input device connect to a second dock receiver on an exterior of the display portion (fig.6- interface space 615 on top cover 610 of PC chassis 600 to receive PDA 605; col.5, lines 23-25), in which the touchscreen is to operate in a display mode with the display portion of the computing device closed (col.5, lines 27-44- the PDA includes a display 630, and when in closed position, the user as access to the display 630 include a touch screen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell et al. by implementing on the top cover,  an intended space that serves a physical interface to receive an input device, as disclosed by Bell et al., the motivation being to provide the ability for removing a PDA unit that can be separated from the mobile computing device and provide a separate display which may also allow input functions, and battery to power a separated PDA device (col.3, lines 8-14-Huber).

As to Claim 10, Bell et al. in view of Huber et al. disclose: a controller in communication with the touchscreen (Bell-fig.5A- microprocessor 414; para.0100); a memory in communication with the controller (Bell-fig.5A-RAM 416; para.0100); and a wireless communication module in communication with the controller to facilitate wireless communication with the computing device (Bell-fig.5A-wireless circuit 440), wherein the controller, the memory, and the wireless communication module are secured within the housing (Bell-fig.5A- within the body of core component 402a (802a), which may be housed within cavity 834 of 824b).

As to Claim 11, Bell et al. in view of Huber et al. disclose wherein the connector on the housing is further to be selectively connected to a third receiver remote from the computing device (Bell-para.0108).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2005/0185364) in view of Huber et al. (US 7,197,584), further in view of Lee (US 2013/0335914).
As to Claim 2, Bell et al. in view of Huber et al. do not expressly disclose, but Lee discloses: wherein each of the first dock coupler and the second dock coupler comprises a magnetic dock coupler to magnetically couple the input device (figs.4-5- para.0039-0040- docking member 102 comprises a magnetic body 133 that produces attractive force between the connection member 103 and the portable device 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Bell et al. in view of Huber et al., with the teachings of Lee, the motivation being to attach the docking member to the portable device by the attractive force between the portable device and magnetic body of the docking device (para.0020-Lee).

Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2005/0185364) in view of Huber et al. (US 7,197,584), further in view of Shih (US 2011/0021247).
As to Claim 4, Bell et al. in view of Huber et al. do not expressly disclose wherein the input device is connected to the computing device via a cable extending from the base of the laptop computer and around an edge of the display of the laptop computer.
Shih discloses wherein the input device is connected to the computing device via a cable (fig.3- mobile device 11 connected to laptop 10 via transmission line 12 that extends from the base 1001 of the computing device; para.0018, 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Bell et al. in view of Huber et al., with the teachings of Shih, the motivation being to provide high speed transmission interface that can be used to transmit 
Bell et al. in view of Huber et al., as modified by Shih, do not expressly disclose where the cable extends around an edge of the display of the laptop computer. However, Shi discloses a transmission line  (fig.3- transmission line 12) connects the input device to the computing device. Therefore, the re-arrangements of parts or shifting the position of one part to another would not have modified the operation of the device, therefore yielding predictable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975)}).

As to Claim 6, Bell et al. in view of Huber et al., as modified by Shih, disclose wherein the input device is docked in the second dock coupler via a hook integrated into the input device, the exterior of the display enclosure, or a combination thereof (Huber-fig.6- receiving space 615 on top cover 610 of PC chassis includes connector 620).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2005/0185364) in view of Huber et al. (US 7,197,584), further in view of Shih (US 2011/0021247), and further in view of Lee (US 2013/0335914).
	As to Claim 5, Bell et al. in view of Huber et al. as modified by Shih,  disclose wherein the first dock coupler comprises a mechanical coupler to mechanically couple the input device thereto (Bell-fig.8B-para.0126- docking component 802b within cavity 834). 
Bell et al. in view of Huber et al., as modified by Shih, do not expressly disclose, but Lee discloses: wherein the second dock coupler comprises a magnetic dock coupler to magnetically couple the input device thereto (figs.4-5- para.0039-0040- docking member 102 comprises a magnetic body 133 that produces attractive force between the connection member 103 and the portable device 10).
.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2005/0185364) in view of Huber et al. (US 7,197,584), further in view of Teltz (US 9, 223, 535).
As to Claim 8, Bell et al. in view of Huber et al. do not expressly disclose a key to selectively lock and unlock the touchscreen from the first dock receiver or the second dock receiver. 
	Teltz discloses a key to selectively lock and unlock the touchscreen from the first dock receiver or the second dock receiver (col.48, lines 21-24,ri 44-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Bell et al. in view of Huber et al. by implementing a an eject or release button to facilitate the removal a docked device.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2005/0185364) in view of Huber et al. (US 7,197,584), further in view of Ram (US 2016/0320797).
As to Claim 9, Bell et al. in view of Huber et al. do not expressly disclose, wherein the touchscreen is connected to the computing device via a ribbon cable extending from the base of the computing device and around an edge of the display portion of the computing device.
Ram discloses wherein the touchscreen is connected to the computing device via a ribbon cable extending from the base of the computing device and around an edge of the display portion of the computing device (para.0077-ribbon and cable mechanism attached underneath allows signals, power 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Bell et al. in view of Huber et al., with the teachings of Ram, the motivation being to allow the transfer of signals, power and information to/from the display and the associated enclosure.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2005/0185364) in view of Huber et al. (US 7,197,584), further in view Berardinelli (US 9, 939, 784).
As to Claim 12, Bell et al. in view of Huber et al. do not expressly disclose wherein the third receiver is part of a wristband to facilitate securing the touchscreen to a wrist of a user where the touchscreen is to operate in a smartwatch mode (fig.18-20- col.8, lines 52- col.9, line 9; col.9, lines 25-38).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Bell et al. in view of Huber et al., with the teachings of Berardinelli, the motivation being to provide communication and delivery of information to a user via a wearable device.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2005/0185364) in view of Koo (US 2018/0130173), further in view of Huber et al. (US 7,197,584), and further in view of Teltz (US 9, 223, 535).
As to Claim 13, Bell et al. discloses A non-transitory computer-readable medium with instructions stored thereon that, when executed, cause a processor of a computing device, to: 
detect a touchscreen device in a first docked location on a base enclosure of a computing device (fig.8B- core component 802a (402) connected to docking component 802b within cavity 804; fig.9-s902, 910- detects if core component 802a (402a) is connected to another component including a monitor); 
receive touch inputs from the touchscreen device in a trackpad mode to control a pointer in an operating system of the computing device (fig.8B-para.0124, 0126, 0136- user may move finger 808 across the surface of the touch screen 804 along a trajectory 812 having starting point 810a and end point 810b. The core component 802a may register the input provided thereby, and transmit appropriate output to the display screen 828 in response, thereby causing cursor 832 to move on screen 828 from starting point 814a to end point 814b along a trajectory 816 that corresponds to trajectory 812; fig.9-s902,s910,s912,s914,s916,s918); 
detect the removal of the touchscreen device from the first docked location on the computing device; 
detect the touchscreen device in a second docked location on an exterior surface of a display enclosure of the computing device with the display enclosure in a closed position relative to the base enclosure; and 
rendering a notification associated with the computing device for display by the touchscreen device in a display mode in the second docked location.
	
Bell et al. does not expressly, but Koo discloses: detect the removal of the touchscreen device from the first docked location on the computing device (fig.10- para.0118-0120- connection release command a user confirmation through the user interface window is displayed and control the locking unit to be released from the external apparatus). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bell et al. with the teachings of Koo, the motivation being to 
Bell et al. in view of Koo do not expressly disclose, Huber et al. discloses: detect the touchscreen device in a second docked location on an exterior surface of a display enclosure of the computing device with the display enclosure in a closed position relative to the base enclosure (fig.6-  col.5, lines 23-25, 27-44-interface space 615 on top cover 610 of PC chassis 600 to receive PDA 605 that includes a display 630, and when in closed position, the user as access to the display 630 and touch function).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Bell et al. in view of Koo, by implementing on the top cover,  an intended space that serves a physical interface to receive an input device, as disclosed by Bell et al., the motivation being to provide the ability for removing a PDA unit that can be separated from the mobile computing device and provide a separate display which may also allow input functions, and battery to power a separated PDA device (col.3, lines 8-14-Huber).
Bell et al. in view of Koo, as modified by Huber et al. do not expressly disclose, but Teltz discloses: rendering a notification associated with the computing device for display by the touchscreen device in a display mode in the second docked location (fig.132- col.79- lines 52-60- dock message may be displayed when the device is docked and charging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Bell et al. in view of Koo, as modified by Huber et al., by displaying a dock message, as disclosed by Teltz, when the input device (of Bell, Huber) is docked in the space on the top cover (Huber), the motivation being to inform the user of the docked status of the device. 



As to Claim 15, Bell et al. in view of Koo, as modified by Huber et al. and Teltz, disclose wherein the instructions, when executed, further cause the processor to: render a notification associated with the computing device for display by the touchscreen device in a dual trackpad-display mode with the touchscreen device in the first docked location on the base enclosure (Bell-para.0122, 0136- when core component 802a is connected with docking component it may be used as a trackpad and display; Teltz-fig.132- col.79- lines 52-60- dock message may be displayed when the device is docked and charging).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627